Dear Chief Farmer:
The office of the Attorney General has received your request for an opinion concerning La. R.S. 14:95, which prohibits knives classified as switchblades in subsection (A)(4), and which restricts the possession of knives classified as rescue knives to only law enforcement officers in subsection (J). In particular, you asked whether knives which can be opened with one hand by pushing a button are prohibited under either subsection of La. R.S. 14:95. In response to your request, our answer is two-fold.
First, the statute refers to a "button, latch or similar contrivance" used to release a switchblade. La. R.S. 14:95 (A)(4) further describes a switchblade as an instrument "having a blade which may be automatically unfolded or extended from the handle . . ." (Emphasis added.) Because the statute requires that the knife blade must be released automatically, this requirement reasonably implies that the "button, latch or similar contrivance" must be aided by a spring or similar mechanism. The knife that you described in your opinion request is opened manually, not automatically, in that there was no indication that the knife contained a spring or similar mechanism. Accordingly, it is our opinion that La. R.S. 14:95 (A)(4) prohibits only knives with spring-like mechanisms.
Second, the statute also restricts the ownership of rescue knives to full-time law enforcement officers. See La. R.S.14:95 (J). This provision contains a three-part definition of a rescue knife as a knife that: 1) folds, 2) is readily and easily opened with one hand, and 3) has at least one blade that is designed to be used to free individuals who are trapped by vehicular seat belts, or contains at least one blade that is designed for a similar purpose. The statute does not define what the blade must actually look like.
The only case on the subject is State v. Robinson,563 So.2d 477 (La.Ct.App. 1 Cir. 1990), which held that a butterfly knife did not fall within the ambit of La. R.S. 14:95 because it was not considered a switchblade. The court further noted that while a butterfly knife is a folding knife that can be easily and readily opened with one hand, it was also not considered a rescue knife. In relation to the present inquiry, the determinative issue in deciding whether a knife is a rescue knife is whether the knife blade is designed for the specific purpose of freeing individuals who are trapped in motor vehicles. The fact that a knife is manually operated with a button does not alone affect its classification as a rescue knife under subsection (J), as explained above.
In conclusion, it is the opinion of this office that a knife operated manually by a button without any spring mechanism is not prohibited either by La. R.S. 14:95 (A)(4) or (J).
If this office may offer further assistance, please contact us again. With warmest regards, I remain
Sincerely,
                                       RICHARD IEYOUB Attorney General
                                       BY: KATHLEEN E. PETERSEN
Assistant Attorney General